30Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The term “product” on page 4 line 20 should read as “produce”.
	There is excess space on page 7 line 37.
	The phrase “The contact of valve” on page 6 line 1 should read as “The contact of the valve”.  
Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informality, the term “flavoring” should read as “flavoring”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“vapor mechanism which is located in the rear side of said kebab oven providing meats to be homogenously cooked by moistening” in claim 1 line 12, structure can be seen in figure 4 item 11, however figure is not detailed enough to provide information of what is the vapor mechanism i.e. is it fan, a vacuum or some other type of device.
valve mechanism through which excess vapor that is formed inside said kebab oven is discharged” in claim 1 line 19, structure can be seen in figure 5 item 18, however figure does not provide detail of what the vapor mechanism is.
“oil discharge element for which oil oozing out of kebab flows out” in claim 5 line 2, structure can be seen in figure 3 item 5, however figure does not provide information about what the oil discharge element consists of.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. While figures include reference numbers to stated elements they are not shown or described in  in such a way that one skilled  in the art would know what specific structure applicant is trying to claim.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it is unclear what structure allows the oven to “provide present temperature values inside the oven to be seen” when there has been no disclosure of any type of display that can be used to “present temperature values”. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the term “upper resistance” lack definition describing what the structure of the “upper resistance” consist of. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1, and the claims depending from this claim are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with written description requirement. The claim(s) contains subject matter with was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequately defined structure to perform the claimed function of providing moisture to a kebab for homogenous cooking of said kebab.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically the broad terms of a “vapor mechanism which is located in the rear side of said kebab oven providing meats to be homogenously cooked by moistening”, are not defined nor shown with sufficient structure in the applicant’s claims or specification. The lack of definition of the term “a vapor mechanism which is located in the rear side of said kebab oven providing meats to be homogenously cooked by moistening” within the specification and the specification does not provide adequately defined structure to perform the claimed function in all 
Claim 1, and the claims depending from this claim are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with written description requirement. The claim(s) contains subject matter with was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequately defined structure to perform the claimed function of discharging excess vapors from within the oven.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically the broad terms of “a valve mechanism through which excess vapor that is formed inside said kebab oven is discharged”, are not defined nor shown with sufficient structure in the applicant’s claims or specification. The lack of definition of the term “valve mechanism through which excess vapor that is formed inside said kebab oven is discharged” within the specification and the specification does not provide adequately defined structure to perform the claimed function in all possible claimed structure. While figures include reference numbers to stated elements they are not shown or described in such a way that one skilled in the art would know what specific structure applicant is trying to claim.

Claims 2 – 9 are rejected for dependency of one or more of the above rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 includes the limitations “a vapor mechanism which is located in the rear side of said kebab oven providing meats to be homogenously cooked by moistening” invokes 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for preforming the entire claimed function and to clearly link the structure, material, or acts to function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized 
Independent claim 1 includes the limitations “valve mechanism through which excess vapor that is formed inside said kebab oven is discharged” invokes 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for preforming the entire claimed function and to clearly link the structure, material, or acts to function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to discharge vapor. The specification does not provide sufficient details such that one of ordinary sill in the art would understand which mechanical structures perform(s) the claimed function.
dependent claim 6 includes the limitations “oil discharge element for which oil oozing out of kebab flows out” invokes 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for preforming the entire claimed function and to clearly link the structure, material, or acts to function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre- AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification,
perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " particularly lamb and kid as small cattle " renders the claim indefinite because it is unclear whether the limitations following the phrase “particularly” are part of the claimed invention.  See MPEP § 2173.05(d).


Regarding claim 1, the phrase “a control panel which makes the necessary adjustment” is indefinite because the specification does not define who or what makes the “necessary adjustment” in or with the control i.e. an operator or a controller. Therefore since the claim limitation may be interpreted multiple ways claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 1, the term “necessary adjustment” is indefinite because what or who determines what a “necessary adjustment” is not defined in the specification. Therefore since the claim limitation may be interpreted multiple ways claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 1, the term “upper resistance” is not clearly defined in the specification rendering the claim  indefinite. Therefore since the claim lacks an adequate amount of subject matter that would describe in such a way that one of 
Regarding claim 1, the term “lower resistance” is not clearly defined in the specification rendering the claim indefinite. Therefore since the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 2,  the phrase “at least one wheel individually on the edges” is indefinite because it is unclear how one wheel is on all the edges. Therefore since the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 3, the term “preferably” is indefinite due to being a subjective term rooted in personal opinion. Therefore since the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 6, the phrase “hook to be carried easily and not to be damaged during carrying” is indefinite because the claim is not clear on explaining if the “hook” is for carrying easily or for not damaging the oven during carrying. Furthermore, does the “hook” prevent all possible damages during carrying. Therefore since the claim lacks an adequate amount of subject matter that would describe in such a way that one of 
Claim 7 recites the limitation "the control center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the control center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase “a valve discharge pipe providing valve mechanism” read like a pipe is the valve mechanism which is not what is in the specification (page 6 line 1). Lack of compliance with the specification renders the claim indefinite.
Claims 2 – 9 are rejected for dependency of one or more of the above rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US20090205512-A1, hereinafter as Carpenter) in view of Young et al. (US5338922-A, hereinafter as Young) further in view of Stockley (US2070039945-A1), Fagg et al. (US20170238760-A1, hereinafter as Fagg) and Padula (US20170211815A1).
Regarding claim 1 Carpenter discloses, an electrical oven (F) wherein all type of meats, particularly lamb and kid as small cattle (‘055 “Abstract A vertical rotisserie”), are cooked which comprises a door (1) preventing temperature and pressure transition to the outer environment (paragraph 48, “glass door 52 having a handle portion 54 and hinge ably attached at region 56 as shown in FIG. 1.”) and a stand (2) serving as a frame on which it is located (paragraph 45, “comprises a plurality of support legs 26 having casters 28 rotationally positioned thereunder”), is characterized in that; it comprises; 
A control panel (4) which makes the necessary adjustment for desired lower and upper temperature (paragraph 71 “The infrared is at a set temperature and heat transfer rate”) inside said kebab oven (F), 
At least one fixing element (10) which provides meats to stand upright and stabile on pans (10) which are slid into the oven by means of rail mechanism (7) (paragraph 52, “the central chamber 46 is the food attachment assembly 70 which is adapted to have skewers hang therefrom”), 
A vapor mechanism (11) which is located in the rear side of said kebab oven (F) providing meats to be homogenously cooked by moistening (paragraph 51, “water contained in this lower portion further has a benefit of increasing the relative humidity within the chamber”), 
However Carpenter does not disclose, an oven enclosure that is lined with stone, and has an upper and lower resistance heater. Carpenter also does not disclose rail mechanism that comprises of cylindrical metal or a valve mechanism that discharges excess vapor.

	It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the oven of Carpenter to include the teaching of Young  i.e. a rail mechanism with a plurality of rollers and rails for the purpose of providing the oven user a simple and efficient way of adding or removing foods (Young page 4 paragraph 36).
	It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the oven of Carpenter to include the teaching of Stockley i.e. using an upper and lower resistive heater for the purpose of speeding up the heating time and making the process of cooking food more efficient (Stockley paragraph 3).

was made to modify the oven of Carpenter to include the teaching of Fagg i.e. lining the cavity of the oven with stone  for the purpose of increasing thermal capabilities of the oven (Fagg, paragraph 3).
 	It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the oven of Carpenter to include the teaching of Padula i.e. a port to assist with moisture within the cooking cavity for the purpose of achieving a consistent heating and cooking process (Padula paragraph 5).
 Regarding claim 2 Carpenter-Young-Stockley-Padula disclose, an oven (F) which is characterized in that; it comprises at least one wheel (2.1) individually located on the edges of the lower side of said stand (2) which provides kebab oven (F) to be carried (Carpenter paragraph 45, “comprises a plurality of support legs 26 having casters 28 rotationally positioned thereunder”).
 Regarding claim 4 Carpenter-Young-Stockley-Padula disclose, oven (F) which is characterized in that; it comprises a channel (8) constituted on the front side of the oven for discharge of the oil oozing out from the kebab being cooked inside a pan (9) (Padula paragraph 75, “The bottom wall  72 may also have small circular drainage port 76 extending through the floor 19 of the housing 12 to the exterior of the housing 12 allowing the cooking cavity 64 to drain oils and liquids, into a drip pan”).
Regarding claim 5 Carpenter-Young-Stockley-Padula disclose, oven (F) which is characterized in that; it comprises an oil discharge element (5) from which oil .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter-Young-Stockley-Padula in view of Gilmore et al. (US5944515A, hereinafter as Gilmore).
Regarding claim 6 Carpenter-Young-Stockley-Padula do not disclose, an oven (F) which is characterized in that; it comprises at least one hook (6) to be carried easily and not to be damaged during carrying.
However Gilmore teaches using a pair of rings attached to pair of hooks used for lifting (Gilmore Detailed description paragraph 13, “The door 70 includes a pair of rings 72 to which is attached a pair of hooks 74 for lifting the door 70 by the rings 72”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the oven of Carpenter-Young-Stockley-Padula to include the teaching of Gilmore i.e. using the pair of rings attached to a pair of hook for the purpose of providing the user with a simple way to lift the oven.
Regarding claim 7 Carpenter-Young-Stockley-Padula-Gilmore disclose, an oven (F) which is characterized in that; it comprises an upper thermocouple (14) transferring data to the control center by measuring the temperature generated by said upper resistances (12) inside the oven (Stockley paragraph 28, “The controller 81 and a thermocouple 183 are employed”).
Regarding claim 8 Carpenter-Young-Stockley-Padula-Gilmore disclose, an oven (F) which is characterized in that; it comprises a lower thermocouple (16) 
Regarding claim 9 Carpenter-Young-Stockley-Padula-Gilmore disclose, an oven (F) which is characterized in that; it comprises a valve discharge pipe (18.1) providing valve mechanism (18) to come into contact with outer environment (Padula paragraph 75, “The bottom wall 72 may also have small circular drainage port 76 extending through the floor 19 of the housing 12 to the exterior of the housing 12 allowing the cooking cavity 64 to drain oils and liquids, into a drip pan”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763